Citation Nr: 1333163	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-18 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for Raynaud's Syndrome, currently rated as 50 percent disabling.

2.  Entitlement to service connection for a shrapnel wound, right groin.

3.  Entitlement to service connection for a lumbosacral spine disorder.

4.  Entitlement to service connection for osteoarthritis of the feet, claimed as secondary to Raynaud's syndrome.

5.  Entitlement to service connection for generalized arthritis, claimed as secondary to Raynaud's syndrome.

6.  Whether new and material evidence has been received with respect to a claim of service connection for degenerative joint disease of the hands, claimed as secondary to Raynaud's syndrome.

7.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a June 2008 decision, the RO denied an increased rating for Raynaud's Syndrome, and for TDIU.  In an April 2010 decision, the RO denied claims of service connection for the bilateral feet and for generalized arthritis secondary to Raynaud's Syndrome.  That decision also denied a claim of service connection for osteoarthritis of the bilateral hands, which had previously been denied in March 2000, and as such the issues are as characterized on the title page of this decision.

In another April 2010 decision, the RO denied a claim for service connection for SFW, right groin and for a lumbosacral spine disorder.

The Veteran was afforded a Board hearing in May 2013.  At this hearing, he withdrew the issues of entitlement to service connection for osteoarthritis, bilateral feet; osteoarthritis, bilateral hands; and, generalized arthritis secondary to Raynaud's Syndrome.  

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings-the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the May 2013 hearing, the Veterans Law Judge clarified the issues on appeal and asked questions aimed at substantiating the appeal and identifying any outstanding evidence.  The Veteran was offered an opportunity to ask questions regarding his claims.  The Board therefore concludes that it has fulfilled its duty under Bryant.

Private treatment records were associated with the claims file subsequent to the May 2013 hearing while appellate action was pending before the Board.  Pursuant to 38 C.F.R. § 20.1304(c),  a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred back to the RO for consideration.  However, section 20.1304(c) requires that such evidence must be 'pertinent' to the claim.  In this case, the Board finds that the newly added private treatment records are redundant of evidence already of record and are therefore not "pertinent."  

The appeal as to the issues of entitlement to an increased rating for Raynaud's Syndrome, and for TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.




FINDINGS OF FACT

1.  At his May 2013 hearing, the Veteran withdrew his appeal with respect to the issues of service connection for osteoarthritis of the feet, claimed as secondary to Raynaud's syndrome and service connection for generalized arthritis, claimed as secondary to Raynaud's syndrome, as well as the issue of whether new and material evidence has been received with respect to a claim of service connection for degenerative joint disease of the hands, claimed as secondary to Raynaud's syndrome.  

2.  The Veteran's currently diagnosed back disability is not shown to have been manifested in service and is not otherwise attributable to his active military service.

3.  Throughout the claims period, the medical evidence fails to indicate that there are currently diagnosed chronic residuals of a shrapnel wound, right groin.


CONCLUSIONS OF LAW

1.  With respect to the issues of service connection for osteoarthritis of the feet, claimed as secondary to Raynaud's syndrome and service connection for generalized arthritis, claimed as secondary to Raynaud's syndrome, as well as the issue of whether new and material evidence has been received with respect to a claim of service connection for degenerative joint disease of the hands, claimed as secondary to Raynaud's syndrome, the criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an award of service connection for a back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for entitlement to service connection for residuals of a shrapnel wound, right groin, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the claims on appeal, a pre-decisional notice letter dated in March 2010 complied with VA's duty to notify the Veteran with regard to these issues.  The letter also informed the Veteran of VA's duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon this issue.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained identified service treatment records (STRs), private treatment records, and VA treatment records of the Veteran.

Accordingly, there is no indication that any additional action is required to comply with the duty to assist.  The Veteran was afforded VA examinations in June 2011 as to his service connection claims.  The medical opinions expressed therein reflect that the VA examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions which appear to be consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the June 2011 VA examination reports are adequate for evaluation purposes with respect to the Veteran's claims of entitlement to service connection for a back disability, and for a shrapnel wound to the right groin.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.

II. Analysis
 
Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

At his May 2013 hearing, the Veteran expressed his intent to withdraw his appeal on the issues of service connection for osteoarthritis of the feet, claimed as secondary to Raynaud's syndrome and service connection for generalized arthritis, claimed as secondary to Raynaud's syndrome, as well as the issue of whether new and material evidence has been received with respect to a claim of service connection for degenerative joint disease of the hands, claimed as secondary to Raynaud's syndrome.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Veteran has asserted entitlement to service connection for a back disability, which he contends is due to his military service.  He has also asserted entitlement to service connection for residuals of a shrapnel wound which he apparently incurred during a training exercise and not as a result of any combat action during his military service.  

For the reasons set forth below, the Board concludes that service connection is not warranted for a back disability or for residuals of shrapnel wound.

At his June 1964 enlistment examination, the Veteran reported that he injured his back prior to service at age 17.  However it had not bothered him for at least 6 months prior to enlistment and physical examination showed normal findings.  In April 1966, he was seen for a 3 day history of back pain after some heavy lifting.  During his May 1967 separation examination, the spine was objectively notes as normal.  In the accompanying report of medical history, the Veteran reportedly was "unable to bend down and pick things up at times due to my back slip[p]ing out of place and causing a great deal of pain and being unable to straighten myself again."  The examiner at the separation examinations noted a 14 month old history of complaint of back pain with occasional mild symptoms.

Regarding the shrapnel wound, July 1966 STRs reveal treatment for a superficial puncture wound from shrapnel, right groin, lateral to femoral artery.  The wound was cleaned and disinfected.  He was given a tetanus shot and returned to duty.  There were no further entries in the medical records.  The May 1967 separation examination was entirely silent as to residuals of the shrapnel wound.  

The post service treatment records are very extensive but they contain very limited treatment records or complaints of low back pain.  An August 2003 VA outpatient record notes questionable mild lower lumbar and sacral tenderness.  However, upon evaluation in August 2005, June 2006, and November 2006, there was no spinal tenderness.  Additionally, the Veteran denied back pain in an August 2008 VA treatment report.

At his May 2013 hearing the Veteran testified that he had been treated right after service in 1968 or 1970 for his back by Dr. Joe Shepperd.  Unfortunately, he was deceased and his records were no longer available.  He had also been seen by chiropractors that Dr. Shepperd referred him to.  They were apparently still in practice and the Veteran agreed to obtain these records. (Transcript, p. 25)  Subsequent to the hearing, the Board received some records from chiropractors, Dr. Casebolt and Dr. Popham, dated from 1985 to 1989 for back adjustments.  These note the Veteran was seen for low back pain with numbness, tingling and radiation in the extremities.  He reported a 22 year history duration of back pain.  A chiropractor treatment notation noted that they were not made aware of any accident by history or from routine questioning of the Veteran.  The diagnosis was a moderate chronic low back and right sacroiliac strain and with concurrent subluxation of the right sacroiliac and associated mild paraspinal myofasciitis and tenosynovitis.  The area was adjusted by the chiropractor "on the same day." The Board notes that these records are duplicative of records already contained in the claims file.

Regarding the shrapnel wound, post service treatment records are entirely silent as complaint or treatment of any residuals of that injury.

At a June 2011 VA examination the claims file and medical records were reviewed.  The examiner noted that on the June 1964 enlistment examination the Veteran noted that he had injured his low back at age 17.  He had no back problems for the past 6 month.  He had been seen in service in April 1966 with a complaint of 3 days of pain after some heavy lifting.  The May 1967 separation examination report noted a report of "trouble with back dating back to 14 months ago with occasional mild symptoms."  He reported that he was, "unable to bend down and pick things up at times due to my back slip[p]ing out of place and causing a great deal of pain and being unable to straighten myself again."  The examiner however noted that since separation from service there was very little documentation of continuous back problems.  

The Veteran reported constant daily mild to moderate low back pain for 3 years.  There were no reports of incapacitating episodes.  There were no reports of flare-ups as the pain reportedly was constant.  There was no radiation, bowel or bladder symptoms; no leg weakness or numbness; and, no history of hospitalizations referable to the spine.  The Veteran was able to perform all activities of daily living.  He was able to mowed his lawn; and, pick up light objects.  The diagnosis was lumbosacral spine DJD.  The report indicated that degenerative changes had been shown on x-ray.  The examiner noted that the Veteran had documented back pain on discharge from service in 1967.  However there was no evidence of continuity of the condition from 1967 and his present back condition.  He reported that his back was not causing him much trouble until 3 years ago when he lost weight due to treatment for cancer.  A review of the current records revealed few if any clinical visits specifically for back pain.  Of 53 active and inactive problems on VAMC problem list, back pain was not mentioned.  A recent May 2011 PCP list included 10 medical problems.  There was no mention of back pain.  The examiner opined that, "in my opinion, with so little evidence of continuity from 1967 until today it is possible to conclude that the Veteran's complaint on 1967 [examination] is in no way related to his present complaint, therefore, the Veterans lumbosacral spine DJD is less likely than not caused by or is the result of his active duty service."

Regarding the shrapnel wound, right groin, the examiner referenced the relevant in-service treatment notes dated in July 1966.  Upon present examination in June 2011, there was no wound, tissue loss, muscle group penetration, scar formation, adhesion, tendon damage, bone, joint, or nerve damage.  Muscle strength was normal.  The diagnosis was history of superficial shrapnel wound to the right groin, no residuals.  The examiner noted the Veteran was entirely asymptomatic regarding injury to the right groin.  The wound was superficial, with no muscle injury or associated injury to the bony structure, nerves, or vascular structure.  There were no associated symptoms or treatment.  

Given the absence of any pathology to support a current diagnosis of residuals of the shrapnel wound, either at the June 2011 VA examination or elsewhere in the medical evidence during the appeal period, that claim must fail.  Indeed, in the absence of proof of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to the back claim, the Board notes that when assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, a medical opinion based on an inaccurate factual premise is not probative. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

In this matter, the competent medical evidence indicates that the Veteran's degenerative joint disease of the spine is not due to the Veteran's military service. Specifically, the Board finds the June 2011 VA medical examination reports probative as to the question of etiology, as they were based upon a thorough review of the record and thoughtful analyses of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Crucially, the June 2011 VA examiner concluded that the Veteran's diagnosed back disability, to include DJD of the lumbosacral spine was not etiologically related to his in-service back symptomatology.  The rationale was substantial, thorough, and based on the overall record.  No other competent evidence of record refutes that opinion.

Regarding the residuals of a shrapnel wound, there is no dispute that the Veteran received a superficial shrapnel wound in service.  This was treated and resolved in service.  There were no further treatment records during or following service.  The examiner noted the Veteran was entirely asymptomatic regarding injury to the right groin.  There were no associated symptoms or treatment.  During the May 2013 Board hearing, the Veteran testified regarding the shrapnel wound in graphic details, but when questioned, he admitted that in the years post service, "Actually, it hasn't bothered me much--." (Transcript, p. 17)

The Veteran has not produced medical opinions to refute the conclusions set forth in the June 2011VA examination reports concerning the issues of medical nexus.  As was explained in the VCAA section above, he has been afforded ample opportunity to present competent medical evidence in support of his claims for a back disability and residuals of shrapnel wound.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits). 

As indicated above, the Veteran has submitted his own statements and testimony to support his claims of service connection.  As a lay person, he is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195   (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his military service. See Buchanan v. Nicholson, 451 F.3d 1331 -37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that he is now claiming that his back disability is the result of his military service, he is not competent to comment as to the etiology of the claimed disorder here as the relationship goes beyond an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board recognizes that the Veteran filed a claim for VA compensation in January 2008 and his low back treatment records predate his claim by decades.  However, there is no indication that he was diagnosed with a degenerative joint disease of the back during his military service or for decades thereafter.  Moreover, the Veteran's in-service treatment records document no more than acute back symptomatology during his military service.  (See the STR dated April 1966; and the May 1967 service separation examination.)  In addition, the Veteran's in-service treatment records document no more than a single entry in July 1966 for treatment of a superficial puncture wound from shrapnel, right groin.  There were no further entries in the medical records during or post service for residuals of a shrapnel wound.  Thus, there is nothing in the record to call into question the reasoned opinions provided by the June 2011 VA examiners.  Accordingly, the claims cannot be granted on the basis of nexus evidence.

With respect to the claimed spine disorder, the record reflects a finding of arthritis, a chronic disease.  Accordingly, as to this disability, service connection may also be granted on the basis of lay evidence tending to show continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran is competent to report a history of continuous back pain since service.  As noted earlier, chiropractor records do establish that he was seeking treatment for back pain as early as the mid 1980s.  The Veteran testified that, prior to such treatment, he had seen another doctor who had since passed away.  The Board accepts his statements as to such treatment.  By his own hearing testimony, such treatment began in the 1970s.  However, the relevant inquiry is not whether treatment dates back to service but rather, whether symptoms do.  In this regard, in light of the Veteran's subjective complaint of back pain at his separation examination, the Board accepts that some level of back symptoms existed at discharge and through the time of his documented treatment with the private chiropractors.  However, such back disability appears to have later resolved without further residuals.  The Board reaches this conclusion based on the numerous VA clinical records, detailed above, and spanning from 2005 to 2008, in which there was no showing of spinal tenderness.  In the last of these records, the Veteran expressly denied back pain.  Moreover, when he raised his original claim with VA in 1994, and again in 1999, he did not seek service connection for a back disorder.  The Board finds that, if he was indeed continuing to experience chronic manifestations of a back injury on those occasions, it would be reasonable to expect that he would have filed a claim and, the fact that he did not do so strongly suggests that he was not then having chronic back difficulties or if he was, that he did not attribute such back problems to his active service.  Indeed, he did not raise a claim with respect to his low back until 2010.  

For the foregoing reasons, the record is not found to establish a continuity of symptomatology such as to enable a grant of service connection on this basis for chronic disease.

Regarding the shrapnel wound claim, this is not a chronic disease and therefore service connection is not available solely by a showing of continuity.  In any event, any contentions as to continuous symptomatology as to this disorder are irrelevant, in light of the absence of any evidence establishing current disability.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise. Considering the overall evidence, including the post-service medical evidence, the uncontradicted VA medical opinions, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.

In conclusion, the preponderance of the evidence is against an award of service connection for a back disability and for residuals of a shrapnel wound of the right groin, and the claims are denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for residuals of shrapnel wound, right groin is denied.


REMAND

Regarding the issue of an increased rating for Raynaud's Syndrome the Board finds that a remand is required.  At the May 2013 Board hearing, the Veteran essentially reported his Raynaud's Syndrome has worsened since the last VA examination.  The Veteran's most recent VA compensation examination was in June 2011 but as noted during the hearing it appeared that this examination was not directed at the Veteran's Raynaud's Syndrome.  (pp. 38-40).  

VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate rating of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2012).  On remand, a VA examination must be conducted to determine the current severity of the Veteran's service-connected Raynaud's Syndrome. 

The Board notes that the last VA examination addressing the Veteran's Raynaud's Syndrome was actually in February 2008.  Given that over five years have passed since the most recent VA compensation examination, and the Veteran has asserted worsening, the evidence has become stale, at least as it pertains to the current level of disability.  Therefore, the Board finds that the Veteran should be afforded an additional VA compensation examination to assess the current degree of disability of his Raynaud's Syndrome.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The Board also notes that the Veteran failed to report for a previous VA examination scheduled in March 2010.  The Veteran is reminded that the duty to assist is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190 (1991).   The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2013).

Further, as the Veteran has made a competent statement that he had to stop working due to his Raynaud's Syndrome, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities must also be remanded at this time.  The RO/AMC should consider whether to grant TDIU when it reconsiders the Veteran's increased rating claim on Remand.  

Lastly, prior to scheduling the examination, the RO should obtain all available treatment records for the Veteran Raynaud's Syndrome subsequent to the February 2008 VA examination from the VA Health Care System. Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all relevant VA medical records, generated since the time of the February 2008 VA examination to the present, and any other medical records regarding treatment for the Veteran Raynaud's Syndrome as may be available from private sources that are identified by the Veteran.

2.  The RO/AMC should provide the Veteran notice on how to substantiate a claim for TDIU.  He should also be sent a formal application to complete with respect to this claim.

3.  After all records and/or responses are received, the RO/AMC should arrange for the Veteran to undergo an appropriate VA examination to determine the current nature and severity of his Raynaud's Syndrome.  The examiner must review the entire claims file, including a complete copy of this remand.  All indicated tests should be performed and all findings should be reported in detail.  Ensure that all information required for rating purposes is obtained.

Additionally, the examiner should provide an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent or greater probability) that his service-connected disabilities, either separately or in combination, preclude the Veteran from securing and following a substantially gainful consistent with his education and occupational experience.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, readjudicate the Veteran's claim, to include the issue of entitlement to a TDIU.  If TDIU is not granted, the RO should consider referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether the claimant's disability picture warrants the assignment of an extraschedular rating.  If any benefit is not granted in full, the RO must furnish a supplemental statement of the case, and the Veteran and his representative should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


